DETAILED ACTION

Amendment claim set filed on April 24, 2018 is acknowledged wherein claims 9, 11, and 19-21 had been canceled.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on September 27, 2016. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2016/072957 application as required by 37 CFR 1.55.

Specification

The specification is objected because its arrangement does comply with 37 CFR 1.77(b). Appropriate correction is requited.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, 12-18, 22, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hourtash et al. (Pub. No.: US 2013/0325029) in view of Guzman et al. (JP 2008284342 – Machine translation). 

Regarding claims 1-3, 12, 15, 22 and 23, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus having a controller / processor with a readable memory storing joint controller programming instruction or code, comprising 
at least one output device (e.g., surgeon console / display 16 – see par. 44);   
the mechatronic articulable arm comprising connected elements (e.g., a manipulator arms having multiple connected linkages (e.g., claim 15 limitation)– see Figures 5A-5D and related disclosures) and 
 a computer (e.g., a controller of a surgical system – par. 42) configured to  
acquiring at the at least one processor (e.g., controller), current device position data describing a current relative position between a utility element of the mechatronic articulable arm and an anatomical body part of a patient's body (e.g., processing  sensor(s) data for determining when a distance between a portion of the manipulator arm- for instance, avoidance geometry - and an outer patient surface is less than desired distance – par. 33, 59, 41-42, 52, 56-57, Figures 6A and 6B); 
acquiring at the at least one processor, current geometric status data describing a current geometric status of the mechatronic articulable arm defined by a set of at least one current spatial relationship between connected elements of the mechatronic articulable arm (e.g., processing joint state sensor(s) data for determining location and / or velocities of the avoidance geometry of the manipulator arm (e.g., claim 2 limitation: at least one encoder associated with the connected elements) – see par. 57 and 13); 
Note: the specification discloses the terms (i) “current geometric status data” as electric signal generated by at least one encoder and (ii) “current spatial relationship” as at least one of a rotational angle – for instance, around a longitudinal axes for the connected elements element (see specification (Pub. No.: US 2019/0053862): par. 12 and 14). 
 
acquiring at the at least one processor, changed device position data describing a changed relative position between the utility element and the anatomical body part that is a relative position that has changed compared to the current relative position (e.g., calculating avoidance movement so as to maintain a desired state of the end effector; wherein a change on a position of the end effector involve translation of the end effector from a first location to a second location and a rotation of the end effector from a first orientation to a second orientation – see par. 11, 14, 35); 
acquiring at the at least one processor, device definition data describing movability of the mechatronic articulable arm (e.g., wherein the robot manipulator include a number of degrees of freedom between the based and an end effector of the tool, for instance, between two and six degrees of freedom – see par. 34-36); 
note: the specification discloses the term “device definition data” as the degree of freedom of the mechatronic articulable arm - see specification (Pub. No.: US 2019/0053862): par. 15.  

determining, by the at least one processor and based on the current device position data and the current geometric status data and the changed device position data and the device definition data, changed geometric status data describing a changed geometric status of the mechatronic articulable arm defined by a set of at least one changed spatial relationship between the connected elements (e.g., in response to a determination that the distance “d” between the avoidance geometry 700 and the outer patient surface / obstacle surface is less than desired, which is indicative of a likely or potential arm-to-patient collision, the controller calculates a coordinated avoidance movement of the joint (e.g., limitation: changed geometric status data) within a null-space of a Jacobian associated with the manipulator arm so as to increase the distance “d,” which involve the movement of at least one joint relative to other joints and / or linkages (e.g., limitation: changed spatial relationship between the connected elements) – see par. 57-58, 73-75, Figures 6A-6B and 7), wherein the set of at least one changed geometric relationship is different from the set of at least one current spatial relationship (e.g., Figure 11A depicts the manipulator arm at a particular distance “d” to the patient surface (limitation: current spatial relationship) and Figure 11B depicts the manipulator arm at a second particular distance “d” to the patient surface after the joint(s) of the manipulator arm had been driven to a particular angular displacement of degree – see par. 63, 73-75; Figures 11A-11B), the set of at least one changed spatial relationship between the connected elements comprising a minimized number of spatial relationships changed to achieve the changed geometric status (e.g., Figure 11B depicts the angular displacement of 90 degree for join J6 to increase the distance “d” between avoidance geometry and patient surface, wherein joint J6 connect two linkages (e.g., claim 12 limitation ) – see par. 63 and 73-75; Figure 11B, and 8);
note: the specification discloses the term “spatial relationship” as at least one of a rotational angle defined around the longitudinal axes of the connected elements or a kink angle between for example the longitudinal axes of the connected elements - see specification (Pub. No.: US 2019/0053862): par. 12.  

 	determining by the at least one processor and based on the current geometric status data and the changed geometric status data, instruction data describing an instruction for changing the geometric status of the mechatronic articulable arm from the current geometric status to the changed geometric status, the instruction describing changes from the respective at least one current spatial relationship to the respective at least one changed spatial relationship (e.g., the controller performs calculation of the joint command using vector and / or matrices; wherein closed form relationship between a Cartesian-space and joint-space velocities is implemented to control a movement of the manipulator from a commanded user input - for instance, kinematic Jacobian is used to map joint-space velocities to Cartesian-space velocities – see par. 64-65 and 73-75). 
However, Hourtash et al.’s invention fails to specifically disclose a mechanism / process for outputting, by the at least one processor, the instruction to an associated user via an associated output device for manually changing the geometric status of the mechatronic articulatable arm (e.g., claims 1/22/23 last limitation) and wherein the instruction comprises information describing how to adjust the at least one spatial relationship between the connected elements (e.g., claim 3 limitation).
However, Guzman et al. teaches a computer-assisted orthopedic surgery method and apparatus comprising a computer / processor configured to determine and display the position of the target bone and surgical instrument 58 based on data (e.g., images) received from a camera head 24 and provide a surgeon with a subsequent surgical “walk-through” (e.g., limitation: how to adjust the at least one spatial relationship between the connected elements) while performing a cutting and/or excision of a patient’s bone during orthopedic surgical procedure and avoiding moving outside a predetermined cutting region – see abstract, par. 29, 27and Figures 1-2 .   
Given the teaching of Guzman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Hourtash et al.’s invention to incorporate, within the manipulator arm to patient collision avoidance method and apparatus, a mechanism / process for determining and displaying the position of the target organ and surgical instrument  based on data received from a camera and providing a surgeon with a subsequent surgical “walk-through” while performing a cutting and/or excision of a patient’s bone during orthopedic surgical procedure and avoiding moving outside a predetermined cutting region 
The modification would enhance manipulator arm to patient collision avoidance method and apparatus configured to avoid collision between the manipulator arm and an outer patient surface and determine and display the position of the target organ and surgical instrument based on data received from a camera and providing a surgeon with a subsequent surgical “walk-through” while performing a cutting and/or excision of a patient’s organ during orthopedic surgical procedure and avoiding moving outside a predetermined cutting region. 

Regarding claim 4, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus comprising; acquiring, at the at least one processor, encoder position data describing the position of the at least one encoder (e.g., processing joint state sensor(s) data for determining location and / or velocities of the avoidance geometry of the manipulator arm – see par. 57 and 13);
determining, based on the encoder position data and the changed geometric status data, spatial relationship check data describing whether at least one spatial relationship between the connected elements is equal to the at least one changed spatial relationship (e.g., Figures 11A depicts the manipulator arm while the angular displacement of the joint J6 remains at 0 degree., at which the shortest distance between reference point 702 of avoidance geometry 700 and the obstacle surface 800 is distance d. In response to a determination that distance d is less than desired, the system calculates the avoidance movement within the null-space and drives joint J6 so as to twist or pivot cannula 511 and link 510 about the joint axis passing through the remote center RC about which cannula 511 pivots. Figure 11B depicts the manipulator arm with the joint J6 having been driven to an angular displacement of 90 degree about its axis; wherein, the motion of the cannula 511 has increased the distance d between the nearest point 702 of the avoidance geometry and the obstacle surface 800 – limitation: at least one spatial relationship between the connected elements is equal to the at least one changed spatial relationship – see par. 63 and 73-75 and Figures 11A-11B).
note: the specification discloses the term “spatial relationship” as at least one of a rotational angle defined around the longitudinal axes of the connected elements or a kink angle between for example the longitudinal axes of the connected elements - see specification (Pub. No.: US 2019/0053862): par. 12.  

	Regarding claim 5, Hourtash et al.’s invention fails to specifically disclose determining, by the at least one processor and based on the spatial relationship check data, lock signal data describing a control signal to be issued to the mechatronic articulable arm that locks the spatial relationship between the connected elements in their current position.
	However, as Hourtash et al. disclose a controller of a surgical system configured to calculate the avoidance movement within the null-space and drives a joint(s) so as to twist or pivot cannula 511 and link 510 about the joint axis passing through the remote center RC about which cannula 511 pivots to achieve a desired distance “d” - for instance joint J6 is rotated from 0 degree to 90 degree (see par. 63 and 73-75 and Figures 11A-11B), it would have been obvious to one of ordinary skill in the art to reasonable conclude that the joint(s) of the manipulator arm is secured at a particular rotation angle when the desired distance is achieved via a command signal from the controller because it would enhance the ability to avoid collisions between the manipulator arm and the patient while maintaining a desired end effector state during a surgical procedure.
   
Regarding claim 6, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus, wherein the number of connected elements is at least three (e.g., Figure 5A depicts a manipulator arm with at least three connected linkages) and the instructions data is determined by determining an order in which the at least two spatial relationships between the connected elements shall be adjusted (e.g., the controller performs calculation of the joint command using vector and / or matrices; wherein a closed form relationship between a Cartesian-space and joint-space velocities is implemented to control a movement of the manipulator from a commanded user input to control connected linkages accordingly – see par. 52, 64-65 and Figure 5A). 
Regarding claim 7, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus wherein the connected elements are connected by joints (e.g., Figure 5A depict a manipulator arm comprising linkages connected by joints) and wherein the order is arranged such that at least one of the following conditions i) to iv) is fulfilled:
the joints are placed in order in dependence on their mechanical resolution;
ii) the joints will be adjusted in dependence on their distance from a base part of the mechatronic articulable arm ; 
the joints are placed in order in dependence on which type of joint they belong; 
the joints are placed in order in dependence on their movability (e.g., The joints of the manipulator, in combination, have redundant degrees of freedom such that the joints of the manipulator arm can be driven into a range of differing configurations for a given end effector position. The manipulator arm is maneuvered into differing configurations while the distal member 511 (such as a cannula through which the tool 512 or instrument shaft extends) supported within the instrument holder 510 maintains a particular state and include a given position or velocity of the end effector, which requires the joints to be placed in the manipulator arm in accordance to their operation dependency (e.g., rotation angle, torque or force) in order to maintain a desired distance between the manipulator arm and the outer patient surface – see par. 53-54, 57, abstract; Figures 5A-5D).

Regarding claim 8, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus wherein the method is executed after each adjustment of one of the at least two spatial relationships between the connected elements (e.g., when it is determined that distance “d” is less than desired, the controller calculates a coordinated avoidance movement of the joint for the manipulator arm to increase the distance “d” by moving at least on joint relative to other joints and / or linkages. These  calculation and movement of the joints / linkages is repeated across the surgical procedure to avoid collision between the manipulator arm and the patient     – see par. 57-58, 73-75, Figures 6A-6B and 7). 

Regarding claim 10, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus wherein the changed geometric status data is determined by applying a numerical optimization method to the current geometric status data and considering the current device position data and the changed device position data as boundary conditions (e.g., the controller performs calculation of the joint command using vector and / or matrices; wherein closed form relationship between a Cartesian-space and joint-space velocities is implemented to control a movement of the manipulator from a commanded user input - for instance, kinematic Jacobian is used to map joint-space velocities to Cartesian-space velocities; wherein a change on a position of the end effector involve translation of the end effector from a first location to a second location and a rotation of the end effector from a first orientation to a second orientation  – see par. 63-65, 73-75, 11, 14, 35). 
 
Regarding claims 13-14, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus wherein the movability of the mechatronic articulated arm is defined by at least one of at least the degrees of freedom or at least the dimension of at least the connected elements (e.g., the end effector will typically move in the workspace with between two and six degrees of freedom – see par. 35-36) and wherein the connected elements are connected by at least one of at least one swivel joint or at least one hinge (e.g., Figures 5A-5D, 9 and 10A-10C depict a manipulator arm with multiple linkages connected via a swivel joint - see par. 33, 36, 38-39 and Figures 5A-5D, 9 and 10A-10C). 

Regarding claims 16-17, Hourtash et al.’s invention fails to specifically disclose (i) wherein at least one marker device is attached to the mechatronic articulable arm in a predetermined spatial relationship to the utility element, and wherein the current device position data is acquired based on electric signals outputted by an associated optical navigation system configured to track the position of the device marker device and (ii) wherein at least one marker device is attached to the patient's body in a predetermined spatial relationship to the anatomical body part, and wherein the current device position data is acquired based on electric signals outputted by an associated optical navigation system configured to track the position of the patient marker device.
However, Guzman et al. teach a computer-assisted orthopedic method and apparatus configured to implement reference arrays 54 comprising reflective element sensors 74/84 located on the patient organ and surgical instrument for determining, via a computer 12, their positions based on data receives from camera head 24  and provide the surgeon with a subsequent surgical “walk-through” while performing orthopedic surgery. For instance, Figure 2 depicts reference arrays 54 located at the patient 56 and surgical instrument 58  (see par. 24-24, 27, 29, 30, 32 and Figures 2 and 3-6). 
Given the teaching of Guzman et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Hourtash et al.’s invention to incorporate, within the manipulator arm to patient collision avoidance method and apparatus, reference arrays comprising reflective element sensor located on the patient organ and surgical instrument for determining, via a computer, their positions based on data receives from a camera and provide a surgeon with a subsequent surgical “walk-through” while performing orthopedic surgery and avoiding moving outside a predetermined cutting region. 
The modification would enhance a manipulator arm to patient collision avoidance method and apparatus configured to avoid collision between the manipulator arm and an outer patient surface and determine patient organ and surgical instrument locations based on received data from reflective element sensor(s) and provide the surgeon with a subsequent surgical “walk-through” while performing orthopedic surgery and avoiding moving outside a predetermined cutting region.
 
 Regarding claim 18, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus wherein the utility element comprising at least one of the medical tool or a fastening unit for fastening a medical tool (e.g., Figures 4 and 5A depict a manipulator arm comprising distal instrument / surgical tool – see par. 46, 49-50, 52 and Figures 4 and 5A). 

Regarding claim 24, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus wherein the information describing how to adjust the at least one spatial relationship between the connected elements comprises a direction to move the connected elements relative to each other so that the associated at least one encoder attains the at least one encoder position that shall be attained in the changed geometric status (e.g., the controller performs calculation of the joint command using vector and / or matrices; wherein closed form relationship between a Cartesian-space and joint-space velocities is implemented to control a movement of the manipulator from a commanded user input by processing joint state sensor(s) data for determining location and / or velocities of the avoidance geometry of the manipulator while adjusting the movement of at least one joint relative to other joints and /or linkages to achieve a desired distance between the manipulator arm and patient surface – see par. 57-58, 13, 64-65, 73-75; Figures 6A-6B and 7). 
 
Regarding claim 25, Hourtash et al. disclose a manipulator arm to patient collision avoidance method and apparatus wherein the numerical optimization method is a Jacobian Pseudo-Inverse method (e.g., implementing the pseudo-inverse of the Jacobian to convert the Cartesian space velocity of the commanded joint position into a joint-space velocity and directly map the desired tool tip motion into the joint velocity space – see par. 68-69).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche  whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664